DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment On Official Notice
The Official Notice taken in the previous office action (pp.4-5) has not been traversed by the Applicants and, accordingly, dielectric cooling fluid is considered to be admitted prior art1.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the coldplate that is both integrated into the housing (Cl. 1) and also a riding coldplate (Cl. 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the 112(a)(b) rejections below for additional information.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 9 recites, “wherein the coldplate is a riding coldplate that is configured to make thermal contact with the plurality of pluggable modules once inserted” which is new matter not supported by the originally filed specification.  Claim 1 has been amended to be drawn to the embodiment disclosed in Figs 17-26 which disclose a cold plate which is integrated to the housing of the module.  Nowhere in these embodiments is it disclosed that the integrated cold plate is a riding cold plate as now required by claim 9.  Indeed, the originally filed written description only supports a riding cold plate in Figs 5-7 (¶ 0045), and Figs 36-37 (¶ 100), not in the embodiments where the cold plate is integrated into the housing of the module.
Claims 10-11 are rejected since they depend from claim 9 and thus inherit the deficiencies therein.
Claim 20 recites similar limitations as those mentioned above with respect to claim 9 and thus claim 20 is similarly rejected.
Appropriate clarification or correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 9 recites, “wherein the coldplate is a riding coldplate that is configured to make thermal contact with the plurality of pluggable modules once inserted” which is unclear since claim 1, from which claim 9 depends, recites, “a coldplate that is integrated into the housing of each respective one or more pluggable modules”.  Aren’t the coldplates already making thermal contact with the pluggable modules if they are integrated therewith as in claim 1?  It appears that the lack of clarity exists due to the fact that claim 9 is drawn to one embodiment and claim 1 is drawn to another, mutually exclusive, embodiment.  
Claims 10-11 are rejected since they depend from claim 9 and thus inherit the deficiencies therein.
Claim 20 recites similar limitations as those mentioned above with respect to claim 9 and thus claim 20 is similarly rejected.
Appropriate clarification or correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-8, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharf (US 11,051,425) in view of Krug, Jr. et al. (US 9,913,403 – hereinafter, “Krug”).
With respect to claim 1, Sharf teaches (In Figs 1-3) a network element comprising: one or more modules (108) each supporting a plurality of pluggable modules (106) each having a housing (224); and a conduit (232) associated with a coldplate (230) that is integrated into the housing of each respective one or more pluggable modules (See Figs 1-2).  Sharf further teaches having the liquid cooling assemblies (160) extend to a manifold (Col. 10, ll. 15-17) but fails to specifically teach or suggest the use of an inlet manifold and an outlet manifold to distribute the coolant to/from the conduit.  Krug, however, teaches (In Fig 5b) a network element comprising modules (302) and a first manifold (400) and a second manifold (500) configured to connect to a conduit (410/411) associated with a cold plate (310) wherein one of the first manifold (400) and the second manifold is an inlet manifold and the other (500) is an outlet manifold for a cooling fluid that flows through the conduit to cool the one or 
With respect to claim 2, Sharf further teaches that the plurality of pluggable modules are each a pluggable optical module that is one of compliant to any of XFP, SFP (Col. 5, ll. 56-59), XENPAK, X2, CFP, CFP2, CFP4, CFP8, QSFP, QSFP+, QSFP28, OSFP, and QSFP-DD and the respective housing that has dimensions similar to any of XFP (¶ 0037), SFP, XENPAK, X2, CFP, CFP2, CFP4, CFP8, QSFP, QSFP+, QSFP28, OSFP, and QSFP-DD.
With respect to claim 3, Krug further teaches that the first manifold (400) and the second manifold (500) are in a stacked configuration (See Fig 5B).
With respect to claim 4, Sharf further teaches that the one or more modules support the one or more pluggable modules in a plurality of rows (See Fig 1).  Sharf as modified by Krug above fails to specifically teach or suggest that the network element includes the first manifold and the second manifold separately for each of the plurality of rows.  Krug (In Figs 1, 3A) teaches multiple rows of electronic devices (110) where each row has its own first manifold and second manifold (See Figs 1, 3A where each row of equipment (110) has its own set of manifolds.  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Krug with that of Sharf, such that the each row of pluggable modules has 2.
With respect to claim 6, Sharf further teaches that the cooling fluid includes a fluid that is either a single or two-phase flow (Cooling fluid flow in any system will inherently be either single or two phase).  Sharf fails to specifically teach or suggest that the fluid is electrically inert.  The Examiner hereby takes Official Notice of the conventionality of having a fluid in an electronics cools system that is electrically inert (IE. dielectric).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have the fluid of Sharf be electrically inert since doing so would prevent components from shorting out in the event that the fluid leaks.
With respect to claim 7, Sharf further teaches that the one or more pluggable modules (106) each include fluid connectors (234) configured to connect to the manifolds and electrical connectors (208).
With respect to claim 8, Sharf further teaches that the fluid connectors configured to align the electrical connectors (As in Figs 3-4, when the fluid connectors are aligned with the connectors in the cage then the electrical connector of the pluggable module and the electrical connector of the cage are also aligned).

With respect to method claims 16-18, the method steps recited in the claim are inherently necessitated by the device structure as taught by the Sharf and Krug references.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sharf in view of Krug and further in view of Franz et al. (US 10,431,926 – hereinafter, “Franz”).
With respect to claim 13, Sharf as modified by Krug teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 13.  Franz, however, teaches a cold plate which includes blind mate fluid connectors (Col. 3, ll. 18-21).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Franz with that of Sharf, such that the connectors of Sharf are blind mate connectors, as taught by Franz, since doing so would allow for the connectors of the cold plate of Sharf to more easily connect to the connectors in the module housing (108).  

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sharf in view of Krug and further in view of Chainer et al. (US 10,098,258 – hereinafter, “Chainer”).
.

Response to Arguments
With respect to the Applicants’ remarks to claims 1 and 16 that, “Daly is used for all of the limitations except two manifolds which is cited in Krug. Daly's coldplate is in a cage that supports an optical module. This is not integrated in a housing of the pluggable optical module. Also, there is no connection/disconnection in Daly as the cages are fixed (located on a circuit board).” (Present remarks page 6) the Examiner agrees and notes that the previous rejection using Daly has been withdrawn.
With respect to the Applicants’ remarks to claims 1 and 16 that, “Similar to above, Sharf is used for all of the limitations except two manifolds which is cited in Krug. Sharf in view of Krug does not teach or suggest sharing the manifolds across the multiple pluggable modules.” (Present remarks page 6) the Examiner respectfully disagrees and notes that Krug clearly teaches the use of sharing a plurality of manifolds (400, 500) across multiple network modules (302) to provide cooling thereto.  Thus, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2144.03(C)
        2 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)